 



Exhibit 10.13

Summary of Butler Manufacturing Long Term Incentive Plan

     The Long Term Incentive Plan (“LTIP” or “Plan”) is an additional component
in our executive compensation package. It is designed to reward efforts for good
financial results while enhancing the ability to earn long-term rewards. The
objective of this Plan is to improve overall results, to balance short-term and
long-term goals, tie pay to performance, pay competitively, and focus the senior
management team on creating shareholder value.

     The LTIP is a long-term incentive plan. It is designed to reward with both
stock ownership and cash to executives whose leadership create value and
generate returns for shareholders. The Plan contemplates:



  •   Annual stock option grants;     •   A performance measurement based on
total business return; and     •   Three year performance period.

     Corporate Officers and Division Presidents are eligible to participate in
the Plan. Participants who become eligible during a performance cycle will
receive a prorated share of the awards.

PLAN COMPONENTS

     The LTIP has two components, annual stock option grants and a Long Term
Cash Performance Plan (LTCPP).

     Annual Stock Option Grants

     Subject to stockholder approval of our 2002 Stock Incentive Plan at our
annual meeting being held in April 2002, the Plan contemplates annual grants of
stock options in order to promote stock ownership by executives. All stock
option grants are subject to Board discretion and approval. Stock options will
have a 10-year term.

     Long Term Cash Performance Plan (“LTCPP”)

     The goal of the LTCPP is to reward executives for value creation with
Butler. We chose “total business return” on company wide results to be our
method of measuring value creation. Total business return is a function of three
variables: investment, NOPAT (net operating profit after tax), and the cost of
capital. We calculate total business return by (i) dividing changes in net
operating profit after taxes by the weighted average cost of capital (ii) adding
free cash flow for the three year period and (iii) dividing the result by
beginning investment levels. As a benchmark, our total business return for the
three years ended December 31, 2000 was 32%.

     The LTCPP contemplates three year performance cycles, each cycle commencing
at the beginning of each year, the first of which began on January 1, 2001. At
the beginning of each cycle, the Board’s Compensation Committee will establish
threshold, target and maximum total business return performance standards upon
which awards will be based and the dollar amount of the award to be paid at the
target level for each executive officer participating in the LTCPP. At the end
of each three year performance period, actual awards will be determined as a
percentage of the target awards, based on Butler’s

1



--------------------------------------------------------------------------------



 



three year total business return. Awards will be paid in cash, subject to
withholding, and we expect executives to use one third of any award to purchase
Company stock.

     If a participant’s employment ends due to:



  •   Death, retirement, permanent disability — The executive and his or her
beneficiary may be paid the portion of the LTCPP award covering the time of the
performance period that he or she was actively employed, at the discretion of
the Board Compensation and Benefits Committee.     •   Termination (voluntary or
involuntary) — The executive forfeits any unpaid LTCPP award amounts.

2